Title: To Thomas Jefferson from Benjamin Vaughan, 4 November 1790
From: Vaughan, Benjamin
To: Jefferson, Thomas



My dear sirs
London, Nov. 4 90.

A convention was agreed upon the 24th. ulto. at Madrid, to be signed and exchanged as the 27th: ulto. by which I trust our differences are ended.
France, I think, goes on solidly.
Austria and Prussia have renewed their accommodation.—Prince Potemkin is making a winter campaign against the Turks, and no thoughts of peace in that quarter.
We are said to be at open war with Tippoo Saib.
By the first ship I shall send a copy of Chalmers’s treaties for the use of Mr. Jefferson, and I shall desire Mr. Johnson to send the like for Congress.—It is very superior to others.
Mrs. V. is this moment brought to bed of a girl: Mrs. Darby of a boy 18 hours ago. You will wonder that I end with assurances that I am, my dear sirs, Your respectful & affectionate humble sert,

Benjn. Vaughan

